Citation Nr: 1805975	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  10-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on loss of use of the left hand (dominant).


REMAND

The Veteran served on active duty from August 1987 to July 1990.

This appeal comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Waco Texas. 

The case was remanded for further development in August 2014, July 2015, and May 2017.

The Veteran asserts that he is entitled to special monthly compensation for loss of use of his left hand, and that this benefit should be granted.

In correspondence dated in August 2017, the Veteran stated that he had just had another surgery on his hand.  

Documents in evidence support this, and show that the Veteran underwent hand surgery on July 31, 2017, which was performed by Dr. Kwon.  The document in evidence is a release form signed by the Veteran consenting to the surgery, but no medical records relating the surgery have been associated with the claims file.  As such, they must be obtained on remand. 

The Veteran's three VA examinations related to his left hand disability took place in June 2017, about a month and a half prior to his latest surgery.  Once the Veteran's medical records have been retrieved, addenda to the examinations must be obtained in order to determine his post-operative left hand disability picture. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is unfortunate that the case must be remanded before a final decision in the claim. However, the Board would be remiss in its duty to assist and afford the Veteran every consideration of due process if it did not ensure that pertinent records that might support his claim be secured.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran by letter and request that he provide a written authorization for Dr. Kwon and Texas Health Center for Diagnostics, who have recently treated him for left hand disability (July 31, 2017 left hand surgery).  The RO must attempt to secure all pertinent records from the identified provider and associate them with the electronic claims folder.  All attempts to obtain the records should be documented in the claims file. 

2. Once the above records are retrieved, return the claims file to the June 2017 VA examiner who conducted the three VA examinations for the Veteran's left hand disability, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying the Veteran's post-operative left hand disability picture.  The examiner should specifically consider the July 2017 left hand surgery that the Veteran underwent. 

3. Readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD	A. Lech, Counsel

Copy mailed to:  Texas Veterans Commission



